IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20909
                         Summary Calendar



ANNIE JOYCE DIAS,

                                         Plaintiff-Appellant,

versus

METHODIST HEALTH
CARE SYSTEM,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1893
                       --------------------
                           June 23, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Annie Joyce Dias appeals the district court’s grant of the

defendant’s motion for summary judgment in this Family and

Medical Leave Act (FMLA) case.   She first argues that the

district court erred in finding that she had not provided

adequate notice to her employer of her need for unforeseen leave.

The district court did not so err.   Dias failed to impart to her

employer, as soon as practicable under the circumstances,

information sufficient to reasonably apprise it of her need for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20909
                                 -2-

time off due to her son’s allegedly serious health condition.

See Satterfield v. Wal-Mart Stores, Inc., 135 F.3d 973, 980 (5th

Cir. 1998); Manuel v. Westlake Polymers Corp. 66 F.3d 758, 761-

62, 764 (5th Cir. 1995); 29 CFR § 825.303.

     Dias also argues that Methodist should be estopped from

claiming inadequate notice because it failed to provide

instructions on what was expected of employees in cases of

unforeseen leave.    This issue has already been decided adversely

to Dias.    See Satterfield, 135 F.3d at 983.   Dias’ final argument

is that sickle cell anemia is a serious health condition under

the FMLA.   Because this issue has no bearing on the threshold

issue of notice, the district court did not err in denying as

moot Dias’ motion for partial summary judgment.    Because Dias has

failed to show that the district court erred in granting the

defendant’s motion for summary judgment, the judgment of that

court is AFFIRMED.